Fourth Court of Appeals
                               San Antonio, Texas
                                     October 10, 2016

                                   No. 04-15-00318-CV

    GEMINI INSURANCE COMPANY and Berkley Oil & Gas Specialty Services, LLC,
                            Appellants

                                            v.

                       DRILLING RISK MANAGEMENT, INC.,
                                    Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 12-066
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER
    The appellants’ unopposed motion for extension of time to file response is hereby
GRANTED. Time is extended to October 31, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court